Citation Nr: 1121494	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-38 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin disorder.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally scheduled for a central office hearing before a Veterans Law Judge in Washington, DC, for February 16, 2011.  His attorney requested a postponement and the hearing was rescheduled for June 1, 2011.  He was notified of this in an April 2011 letter.  The Veteran's attorney responded with a request that the Veteran instead be scheduled for a video conference or travel board hearing at his local RO as the Veteran has no means of transportation to Washington, DC.  As such, the case must be remanded in order to schedule the appellant for such a hearing.  38 C.F.R. § 20.1304(a) (2010).  The appellant currently lives in Charlotte, North Carolina.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the appellant for a hearing at the Winston-Salem, North Carolina RO before a visiting Veterans Law Judge at the earliest opportunity, following the usual procedures.  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


